DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, and Species 1 in the reply filed on 10/25/2022 is acknowledged.  Claims 3-4, 9, and 14-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2022.

Information Disclosure Statement
Reference 185 of the information disclosure statement filed 10/19/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
References 209, 216, 220, 226, 230, and 353 of the information disclosure statement filed 10/19/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  
	Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  A preposition is missing between "connected" and "the first" in line 5 of the claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-8, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2, 5-8, and 10-13 are also rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 20170322202 A1).
Regarding claim 1, Kobayashi teaches a fluidic device 10 (Fig. 1 par. 39) A device for chemical analysis, the device comprising: with an absorbent member 14 that has a water-absorbent polymer that is hydrophilic (Fig. 1 par. 39) which will draw water into the device selectively over oils a first separation element formed on the substrate, the first separation element having a wicking surface that separates water from hydrocarbons in a fluid sample; a hydrophobized flow path wall 12y (Fig. 1 par. 44) a hydrophobic barrier at least partially surrounding the first separation element; with a porous flow path member 12 with the porous portion 12x that is not hydrophobized and is hydrophilic (Fig. 1 par. 44) which separates materials because of difference in their interactions with the stationary phase (par. 155). Trapping salts and organic matter would be an intended use of the device. Given the that hydrophilic materials travel faster in the porous flow path than hydrophobic materials (par. 155), the device would be capable of trapping organic matter and salts a second separation element fluidically connected the first separation element, the second separation element configured to trap salts and organic matter present in the fluid sample; and a reaction field with a detection agent that can change colors (par. 91) and a detection element fluidically connected to the second separation element, the detection element having a surface that binds with one or more analytes that may be present in the fluid sample and thereby emits a signal that is capable of being optically detected by a detector. 
Regarding claim 5, Kobayashi teaches the hydrophilic or hydrophobic nature of porous portion stationary phase 12 determines the different speeds of different components in the analyte liquid (par. 155-156).
Regarding claim 6, Kobayashi teaches the flow path wall 12y made by filling the voids of the hydrophilic porous material with a thermoplastic material (Fig. 1 par. 52) that can be selected from fat and oil (par. 54) which can be sunflower wax (par. 56) and printing is performed with a thermal head (par. 89).
Regarding claim 10, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by claim 1 and the apparatus of claim 1 is capable of having dipicolinic acid as an analyte. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of claim 1 (see MPEP §2114).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of  General Electric, "Laboratory filtration-Product guide" (2018).
Regarding claim 2, while Kobayashi teaches the fluidic device of claim 1 and various hydrophilic porous material (par. 48) for the flow path member 12 (Fig. 1, par. 44), they do not appear to explicitly disclose where the substrate is quartz.
However, General Electric teaches the use of quartz fiber filter papers for trace element analysis (p. 41 1st par.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the quartz fiber filter papers of General Electric with the fluidic device of Kobayashi because of the low level of alkaline earth metals (p. 41 1st par.).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi.
Regarding claim 7, while Kobayashi teaches the fluidic device of claims 1 and 6, Kobayashi does not teach the specific weight range of wax additives in the printing ink.
However, Kobayashi teaches “The content of the thermoplastic material, which can be wax, is not particularly limited and may be appropriately selected according to the purpose” (par. 61) while organic fatty acid (par. 67), long-chain alcohol (par. 73), and other components (par. 74) have similar constraints. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amounts of the components in the printing material including the wax based on their appropriate purpose, including amounts as claimed.

Regarding claim 8, Kobayashi teaches the device above with respect to claim 6 but does not appear to explicitly disclose wherein the wax additive is up to 50 wt% of sunflower wax additive.
However, Kobayashi teaches two or more waxes may be used in combination (par. 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used equals parts of the different waxes, which would be 50% or less depending on the number of components, as the logical starting point in experimentation.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Zaccari (US 20180306709 A1).
	Regarding claim 11, while Kobayashi teaches the fluidic device of claim 1, they do not appear to explicitly disclose a system for chemical analysis comprising a detector configured to detect a signal emitted from the device.
	However, Zaccari teaches a system 1 with an image sensor 2 (Fig. 1 par. 72) where the image sensor of Zaccari is used with a liquid sample on a porous strip 5 (Fig. 1, par. 89).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the image sensor of Zaccari with the fluid device of Kobayashi in order to determine presence or concentration of an analyte in a sample (Abstract).
	Regarding claim 12, Zaccari teaches the labelling particles 6 of the testing region 7 on the porous strip 5 fluoresce (Fig. 1 & 8 par. 89) and colorimetric analysis can employ time resolved measurements (par. 90).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Zaccari in further view of General Electric.
	Regarding claim 13, while Kobayaski and Zaccari teach the system with regards to claim 11 and Kobayashi teaches various hydrophilic porous material (par. 48) for the flow path member 12 (Fig. 1, par. 44), they do not appear to explicitly disclose where the substrate is quartz.
However, General Electric teaches the use of quartz fiber filter papers for trace element analysis (p. 41 1st par.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the quartz fiber filter papers of General Electric with the fluidic device of Kobayashi because of the low level of alkaline earth metals (p. 41 1st par.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796                                                                                                                                                                                                        
/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796